This is an original action in mandamus brought by the Industrial Commission against the Governor and Treasurer of the state, for the purpose of having determined the right and power of the commission to fix the compensation of employees without first obtaining approval thereof by the Governor.
In response to the order and citation to show cause, the defendants, through the Attorney General of the state, moved that certain allegations of the complaint be stricken as redundant and immaterial, and also demurred to the complaint for insufficient facts.
We regard the question raised by the demurrer the vital and decisive one, and for that reason will not encumber this opinion with a statement of the matters asked to be stricken, as they have no bearing one way or the other upon the legal aspect of the question involved.
Besides orally arguing the case, both sides have filed extensive, helpful and well-considered briefs setting forth their respective views of the law, with citation of authorities in support thereof.
The facts upon which the action is based are as follows: Prior to December 16, 1929, the commission had in its employment, as its actuary, attorney, and examiner, one John J. Taheny, at a monthly salary of $500. On or about that date the commission increased such employee's salary to $600 per month, payable in equal installments semi-monthly, and thereafter issued its voucher, regular in form, to said Taheny for $300 for the half-monthly period ending February 28, 1930, directed to the Treasurer for *Page 247 
payment out of the state compensation fund. When the voucher was presented to the Treasurer, he refused to pay it because the compensation of $600 per month had been theretofore disapproved by the Governor.
It is well settled, not only by statute (section 4396, Revised Code of 1928), but by the decisions of this court, that a writ ofmandamus will issue to compel the performance of an act which the law specifically enjoins as a duty resulting from an office, trust or station. It is likewise the law that mandamus cannot be employed to control the action or judgment of an inferior tribunal, corporation, board or officer, invested with a discretion. Prina v. Board of Supervisors, 16 Ariz. 252,143 P. 567; Ryan v. Superior Court, 49 Cal.App. 71,192 P. 1036.
Whether it is contemplated by the statute that the Governor of the state should have any part in the matter of the employment and the fixing of the compensation of the employees of the commission must be ascertained by the legislative language used in that connection. That language is found in section 1395, Revised Code of 1928, being a part of the chapter creating the Industrial Commission and providing for workmen's compensation and establishing a compensation fund. It reads:
"The commission may employ actuaries, accountants, inspectors, examiners, experts, clerks, physicians and other assistants, and fix their compensation. Such employment and their compensation shall be first approved by the governor, and together with necessary traveling expenses allowed by the commission, shall be paid out of the state compensation fund. . . ."
It is the contention of the commission that this section contains no limitation upon its power to employ necessary help, or to fix their compensation. It is said the commission is the sole judge as to both, and that, if the Governor has any duty in that connection, *Page 248 
it is only a ministerial duty. With all due deference to the contention, we cannot see it that way. It seems to us that the legislative intent is plain and clear that the Governor shall have a certain control or supervision of the number and necessity of employees employed by the Commission and also of their compensation. We think the language is not susceptible of any other interpretation or construction than that the Governor must first approve, not only of the employment, but also of the compensation. He may not employ the employees of the Commission, nor may he fix their compensation. These are things for the Commission to do, but on the Governor is conferred in plainest language the power to veto such employment and compensation if they do not meet with his approval. He shall first approve of such employment and compensation to make them legal. The Governor has nothing to say as to who the employees shall be, but much to say as to their necessity. He has nothing to say as to the fixing of their compensation, but, if such compensation as fixed by the Commission seems to him to be excessive, he may refuse to approve it.
But it is said this veto power of the Governor will enable him to dominate the Commission and its administration of the Workmen's Compensation Act — a clear violation of the spirit of the act. The evident legislative purpose in conferring upon the executive this power was to place a check upon the Commission in the expenditure of the compensation fund for assistants and aids and to save as much thereof as possible for disabled workmen and their families. Wykoff v. W.H. Wheeler  Co., 38 Okla. 771,135 P. 399. Such checks upon officials having the expenditure of public moneys are not unusual and are not confined to the Commission. The law provides that county officers may appoint deputies with the consent of and at salaries fixed by the board of supervisors. *Page 249 
Section 2798, Rev. Code 1928; Worsley v. Cochise County,22 Ariz. 225, 196 P. 419, involved the right of a deputy county attorney to recover compensation from the county when no compensation had been fixed by the board of supervisors before the services were rendered. We held that no recovery could be had, however meritorious or beneficial to the county the services may have been. The difference in detail between that statute and the one we are considering is that in the former the board of supervisors must first fix the compensation and in the latter the Governor must first approve the compensation fixed by the Industrial Commission. In principle, the rule applied in the Worsley case controls this case.
The legislature, instead of itself limiting the number of employees that the Commission should have or fixing their salaries, preferred rather to impose that duty upon the Executive, whose means and opportunities of investigation would enable him the better to know the service needs of the Commission and the value of such services to the state.
If we give to the words of the statute their ordinary and common meaning, there is no escape from the conclusion that the legislature intended that the Governor should give his approval of the compensation to be paid employees of the Commission before such compensation can be legally paid.
We have not called to our aid, in order to ascertain the legislative intent, the numerous rules of construction or interpretation employed by courts when the statute to be construed or interpreted is ambiguous, for the reason that the statute here being considered is not ambiguous or of doubtful meaning. Its meaning may be discovered from its own language without any extrinsic aids of interpretation or construction. It is said, in 25 R.C.L. 962, section 217: *Page 250 
"When the language of a statute is plain and unambiguous and conveys a clear and definite meaning, there is no occasion for resorting to the rules of statutory interpretation and construction; the statute must be given its plain and obvious meaning."
It is obvious that the Governor, in passing upon the compensation proposed to be paid by the Commission to an employee, exercises judgment and discretion, and, that being so,mandamus will not lie.
The temporary writ is quashed and the complaint dismissed.
LOCKWOOD, C.J., and McALISTER, J., concur.